If you have questions about the Contract, call the toll-free number shown above. Group Combination Deferred Annuity Contract (Nonparticipating) Voya Retirement Insurance and Annuity Company (VRIAC), a stock company, will pay benefits according to the terms and conditions set forth in this Contract. This Contract is delivered in Florida and is subject to the laws of that jurisdiction. Please read this Contract carefully. It states the Company's contractual rights and obligations as well as the rights and obligations of the Contract Holder and Participants. Specifications Plan Type of Plan VOYA RETIREMENT PLUS II Contract Holder Group Annuity Contract Number Contract Effective Date Right to Cancel The Contract Holder may cancel this Contract within twenty-one (21) calendar days of receiving it by returning it to the Company at the address shown above, or to the agent from whom it was purchased. Within seven calendar days of receiving the cancellation request at its Home Office, the Company will return the Individual Account value as of the next Valuation Date, plus any fees or charges deducted from Contributions received or from the Individual Account value. Upon written request, the Company will provide the Contract Holder with additional information regarding the benefits and provisions of this Contract, or the Contract Holder may call the Contact Center at 1-800-584-6001 or the Florida Department of Financial Services Consumer Services at 1-877-693-5236. The Contract Holder may also contact the agent using the information shown above. Signed at the Home Office on the Effective Date. /s/Alain M. Karaoglan /s/Jennifer M. Ogren President Secretary THE VARIABLE FEATURES OF THIS CONTRACT ARE DESCRIBED IN SECTIONS 3 AND 9. Benefits may vary according to contractual terms. All payments and values provided by the group Contract, when based on the investment experience of the Separate Account, are variable and are not guaranteed as to fixed dollar amount. Amounts allocated to the Guaranteed Accumulation Account, if withdrawn before a guaranteed term maturity date, may be subject to a market value adjustment. The market value adjustment may result in an increase, or a decrease, in the Individual Account value. G-CDA(FL)-11 This page is intentionally left blank. Table of Contents Page Contract Schedule I. Accumulation Phase S I - 1 Contract Schedule II. Annuity Phase S II - 1 Definitions 1 Section 1. General Contract Provisions 3 Entire Contract 3 Nonparticipating Contract 3 Control of Contract 3 Certificate 3 Incontestability 3 Grace Period 3 Change of Contract 3 Payments 4 Deferral of Payment 4 Proof of Age 4 Evidence of Survival 4 Misstatements and Adjustments 4 Reports 5 State Laws 5 Claims of Creditors 5 Maintenance Fee 5 Charges for Additional Services 5 Charges Subject to Change 5 Deduction of Plan Fees 5 Plan Administration Subsidy 6 Recodification ¯ 6 Termination ¯ 6 Part I. Accumulation Phase 6 Section 2. Contributions and Individual Account Value 6 Contributions ¯ 6 Premium Tax 6 Individual Account 6 Experience Credit 6 Individual Account Value 7 Rollovers 7 Section 3. Separate Account 7 General 7 Funds Available 7 Change or Substitution of Funds 7 Accumulation Units 7 Accumulation Unit Value 7 Net Investment Factor 8 Charges to the Separate Account 8 Fund Transfers 8 Withdrawals from the Separate Account 8 G -CDA(FL)-10 i Page Section 4. Fixed Plus Account II 8 Fixed Plus Account II Minimum Guaranteed Interest Rate 8 Transfers from the Fixed Plus Account II 8 Partial Withdrawals from the Fixed Plus Account II 9 Full Withdrawal of the Total Amount in the Fixed Plus Account II 9 Waiver of Fixed Plus Account II Full Withdrawal Provision 10 Section 5. Guaranteed Accumulation Account (GAA) 10 Nonunitized Separate Account 10 GAA Minimum Guaranteed Interest Rate 10 Deposit Period 11 Guaranteed Term 11 Guaranteed Term Groups 11 Maturity Date, Maturity Value and Reinvestment 11 Transfers and Withdrawals from the GAA 11 Application of the Market Value Adjustment 11 GAA Market Value Adjustment (MVA) 12 Section 6. Transfers, Withdrawals and Distributions 12 Transfers 12 Withdrawals 12 Withdrawal Restrictions Under the Code 13 Withdrawal Charge 13 Waiver of Withdrawal Charge 13 Reinstatement 13 Required Distributions 14 Systematic Distribution Options (SDOs) 14 Individual Account Termination 14 Section 7. Loans 14 Loan Availability 14 Section 8. Death Benefit During the Accumulation Phase 14 Death Benefit 14 Contract Beneficiary 14 Distribution of Death Benefit 14 Part II. Annuity Phase 15 Section 9. General Provisions 15 Election 15 Annuity Options 15 Mortality Table 16 Payments 16 Investment Options 16 Fixed Annuity Minimum Guaranteed Interest Rate 16 Variable Annuity Assumed Annual Net Return Rate Election 17 Variable Annuity Transfers 17 Fund Annuity Units 17 Fund Annuity Unit Value 17 Fund Annuity Net Return Factor 17 Death Benefit During the Annuity Phase 18 Charges to the Separate Account 18 Annuity Tables 19 G -CDA(FL)-10 ii Contract Schedule I Accumulation Phase Control of Contract (see 1.03) The Contract is established under a Plan of the Contract Holder pursuant to Section 403(b) of the Code (the Plan). The Contract Holder controls this Contract. By notifying us in writing, the Contract Holder may allow Participants to choose Investment Options under the Contract for an Individual Account. The Contract Holder may, however, retain the right to choose Investment Options under the Contract to the extent allowed under applicable law. Unless otherwise provided by the Plan, we will make payments only at the written direction of the Contract Holder and a Participant. This Contract is subject to the terms of the Plan, provided that the terms of the Plan do not expand the terms of this Contract and do not impose any responsibilities or duties on the Company greater than those set forth in this Contract. The Company shall rely upon the Contract Holder's representations regarding the contents of the applicable Plan document, except as otherwise agreed to by the Company. The Company shall rely upon instructions of the Contract Holder and/or its designee in permitting Contributions to and making distributions from this Contract (including distributions due to loans, annuity payouts, qualified domestic relations orders, hardship Withdrawals and systematic distributions options) in accordance with the terms of the Plan. Subject to the terms of the Plan, tax-free exchanges within the Plan and plan-to-plan transfers involving this Contract, including transfers to a governmental defined benefit plan to purchase permissive service credits within the meaning of Code Section 415(n), may be allowed to the extent permitted by law. To the extent provided for in the Treasury Regulations, the Contract Holder and/or its designee is responsible for sharing with the Company information that is necessary for the Company to administer this Contract in accordance with the terms of the Plan, Code and the Treasury Regulations, including information necessary for the Company to satisfy its withholding and information reporting obligations under the Code with respect to this Contract. Except to the extent otherwise agreed between the Company and the Contract Holder and/or its designee, the Company shall share with the Contract Holder and/or its designee information regarding this Contract that the Contract Holder and/or its designee requests for purposes of ensuring adherence to the terms of the Plan. The Contract and Individual Accounts are nontransferable and nonassignable except to us in the event of a loan (if allowed under the Contract) or in the event of a qualified domestic relations order as allowed under the Retirement Equity Act of 1984 (REA). Participants have a nonforfeitable right to the value of employer Contributions made to their Individual Accounts subject to any Plan vesting limits as determined by the Contract Holder. Participants have a nonforfeitable right to the value of employee Contributions made to their Individual Accounts as provided by Code Section 403(b) and subject to the terms of the Plan. The Contract Holder must notify us in writing if the Plan is, or becomes, subject to the Employee Retirement Income Security Act of 1974 (ERISA) and/or related law or regulations including REA. We will rely on the Contract Holder's determination and representation of the applicability of such laws. If the Plan is subject to ERISA, before we will make a distribution from an Individual Account, the Contract Holder must certify in writing that all applicable REA requirements have been met and that the distribution complies with the Plan. Claims of Creditors (see 1.15) Individual Accounts are not subject to the claim of any creditor of the Contract Holder, a Participant or a beneficiary, except to the extent permitted by law. G-CDA(FL)-10 S I - 1 Maintenance Fee (see 1.16) The maintenance fee for each Participant under the Contract is $
